Citation Nr: 0638172	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from April 1948 to 
August 1970.  He died in September 2002.  The appellant is 
his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2002 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied Dependency and Indemnity (DIC) compensation based on a 
claim of service connection for the cause of the veteran's 
death. 

In correspondence received in June 2006, the appellant 
requested DIC benefits under the provisions of 38 U.S.C.A. 
§ 1151, based on treatment rendered by VA during the 
veteran's hospitalization in September 2002 for a left knee 
replacement.  This issue has not been developed for appellate 
review.  Accordingly, it is referred to the RO for any action 
deemed appropriate.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
September 2002, at age 72, from aspiration pneumonia due to 
or a consequence of a right-sided cerebrovascular accident; 
an amendment to the death certificate lists aspiration 
pneumonia and right-sided cerebrovascular accident as a 
consequence of a left knee arthroplasty and rheumatoid 
arthritis.  

2.  At the time of his death, service connection was in 
effect for the following conditions:  total knee replacement 
due to gunshot wound to the right knee, with traumatic 
arthritis, 30 percent disabling; claw right foot, 20 percent 
disabling; tender scar of the right Achilles tendon, 10 
percent disabling; amputation right hallux through the 
proximal phalanx, 10 percent disabling; degenerative changes 
of the right hip, 10 percent disabling; hiatal hernia, with 
Barrett's disease, 10 percent disabling; amputation of the 
left second toe, 0 percent disabling; 
tonsillitis, 0 percent disabling; otitis media, 0 percent 
disabling; duodenal ulcer, 0 percent disabling; scars of the 
right leg, 0 percent disabling; amputation of the right 
second toe, 0 percent disabling; a combined rating of 60 
percent was in effect for service-connected disabilities.

3.  Neither pneumonia, cerebrovascular disease, degenerative 
changes of the left knee warranting a knee replacement, nor 
rheumatoid arthritis was present in service nor was 
cerebrovascular disease or rheumatoid arthritis present to a 
compensable degree within the first postservice year.

4.  A disability of service origin or a disability 
proximately due to or the result of or aggravated by a 
service-connected disability is not shown to have caused 
death or played any part in death.  


CONCLUSION OF LAW

A service-connected disability did not cause or substantially 
or materially contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of October 2002 and 
March 2005 letters from the RO to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was first provided the required VCAA notice by 
letter of October 2002, which was before the RO's November 
2002 decision denying service connection for the cause of the 
veteran's death.  Hence, the timing of notice provisions 
specified in the Pelegrini decision are satisfied.  

As for assisting her with her claim, the veteran's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The appellant 
has not identified records from non-VA medical sources that 
must be obtained.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In addition, certain 
chronic diseases, including cerebrovascular disease and 
rheumatoid arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

As well, service connection may be granted, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).


The applicable criteria pertaining to service connection for 
the cause of death provide as follows:  

(a)	General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 

(b)	Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 

(c)	Contributory cause of death. 

        (1)	Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 

        (2)	Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

        (3)	Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 

        (4)	There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §  3.312 (2006).

Analysis

The death certificate shows that the immediate cause of the 
veteran's death, aspiration pneumonia, was brought about by 
cerebral vascular accident, i.e., a stroke, indicative of 
underlying cerebral vascular disease.  An amendment to the 
death certificate also shows that a left knee replacement, 
necessitated by degenerative changes of the left knee, as 
well as rheumatoid arthritis, brought about the veteran's 
fatal stroke and aspiration pneumonia.  

Here, the medical evidence shows that disorders of the 
veteran's cerebrovascular circulation, identified as 
arteriosclerosis and possible temporal arteritis, were first 
objectively demonstrated by VA more than 30 years after the 
veteran retired from military service.  As well, the medical 
evidence shows that degenerative changes resulting in the 
left knee replacement, as well as rheumatoid arthritis, 
including rheumatoid arthritis of the left knee, were also 
first objectively demonstrated more than 30 years after he 
retired from military service.  Accordingly, there is no 
basis for a grant of service connection for the cause of the 
veteran's death on the grounds of a disability which was 
incurred in service or which may be presumed to have been 
incurred in service.  

The appellant contends that the veteran had a left knee 
condition that developed secondary to his service-connected 
right knee condition and she states that he died before he 
could file a claim.  In effect, she asserts that his service-
connected right knee condition gave rise to the left knee 
pathology, that necessitated the left knee arthroplasty.  As 
previously noted, the amended death certificate lists a left 
total knee arthroplasty as one of the conditions that 
resulted in the veteran's stroke and fatal aspiration 
pneumonia.  The medical evidence shows that rheumatoid 
arthritis with degenerative joint disease necessitated the 
left knee arthroplasty.  

There is, however, no objective evidence linking the service-
connected right knee degenerative changes, necessitating a 
right knee replacement, to the development of left knee 
pathology.  Indeed, on VA examination in May 2002, a 
physician specifically determined that there was no 
relationship between any service-connected disorders, 
including traumatic arthritis affecting any of the joints, 
and the development of rheumatoid arthritis.  Additionally, 
there is no objective evidence that any of the veteran's 
service-connected disabilities contributed to his death by 
leaving him less able to resist the effects of any of the 
conditions, listed on the amended death certificate, that 
resulted in his death.  

The appellant's assertion linking the veteran's service-
connected right knee condition to the left knee condition, 
that is implicated in his death, amounts to an opinion about 
a matter of medical causation.  As a lay person, she is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For the reasons discussed above, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


